Citation Nr: 1449033	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder claimed as multiple chemical sensitivity involving skin problems.  

2.  Entitlement to service connection for a heart condition, to include left branch bundle block.  

3.  Entitlement to service connection for a testicular condition.  

4.  Entitlement to service connection for an autoimmune disease, to include Sjogren's syndrome.  

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an increased disability evaluation in excess of 10 percent for sinusitis.  

7.  Entitlement to an initial schedular disability evaluation in excess of 10 percent for irritable bowel syndrome (IBS).  

8.  Entitlement to an initial extraschedular disability evaluation in excess of 30 percent for IBS.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Barry Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to October 1992, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Earlier, in an August 1993 rating decision, the RO denied service connection for "exposure to toxins from burning oil wells."  It was found, in part, that "no condition has been diagnosed which would have resulted from such exposure."  The Board finds that the instant appeal raises distinct issues not previously considered at the time of the prior decision in August 1993.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)

The Veteran testified before a Decision Review Officer of the RO in August 2009.  He then testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in July 2014.  A transcript each the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) service connection for a disorder claimed as multiple chemical sensitivity involving skin problems; (2) service connection for a testicular condition; (3) service connection for an autoimmune disease, to include Sjogren's syndrome; (4) an increased disability evaluation in excess of 10 percent for sinusitis; (5) an initial extraschedular disability evaluation in excess of 30 percent for IBS; and (6) a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A heart disorder, manifested by cardiomyopathy status post biventricular pacemaker implantable cardioverter defibrillator implantation with underlying left bundle branch block, is shown as likely as not to be related to the Veteran's active service.

2.  A sleep disorder diagnosed as insomnia is shown as likely as not to be related to the Veteran's service-connected low back disability.

3.  The Veteran's IBS has been manifested throughout the initial period of appellate review by a severe level involving alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a heart disorder manifested by cardiomyopathy status post biventricular pacemaker implantable cardioverter defibrillator implantation with underlying left bundle branch block are met. 38 U.S.C.A. §§ 1101, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  The criteria to establish service connection for a sleep disorder manifested by insomnia are met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

3.  The criteria for assignment of an initial 30 percent schedular disability rating for IBS are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115, Diagnostic Code 7319 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

(1) Heart Disorder

As recently summarized in an August 2013 private medical record, the Veteran has a current cardiac condition manifested by cardiomyopathy status post biventricular pacemaker implantable cardioverter defibrillator (BiV ICD) implantation with underlying left bundle branch block.  A private cardiologist opined in December 2013 that this condition is more likely than related to the Veteran's active service.  The cardiologist wrote as the basis for his opinion: "no other obvious diagnosis."  The Board finds that this record is in relative equipoise in raising a reasonable doubt as to whether the Veteran's cardiac condition is related to his active duty service.  Accordingly, service connection must be granted.  

(2) Sleep Disorder

A May 2006 private medical record and an October 2009 VA examination both reflect a diagnosis of insomnia.  Moreover, a VA examiner in January 2010 concluded that "it is more likely than not that his sleep problem is secondary to his low back pain, and/or depression which can also contribute to the difficulty maintaining sleep that he describes."  Because service connection is in effect for a low back disability (mechanical low back pain), the Board must find that this evidentiary record is in relative equipoise in establishing that the Veteran's sleep problem, diagnosed as insomnia, is secondary to a service-connected disability.  Accordingly, service connection is granted.  

B.  Disability Ratings for IBS

The Veteran maintains that a higher disability rating is warranted for his IBS.  At his July 2014 Board hearing, the Veteran's attorney explained that assignment of a 30 percent rating would satisfy the schedular portion of his appeal.  See Hr'g Tr. 12.

The Board agrees that an initial 30 percent rating is assignable throughout the period of appellate review.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

The Veteran's IBS is rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 (2014).  The rating schedule is as follows:

7319 Irritable colon syndrome (spastic colitis, mucous colitis, etc.):

Severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress
30
Moderate; frequent episodes of bowel disturbance with abdominal distress
10
Mild; disturbances of bowel function with occasional episodes of abdominal distress
0

Here, the evidence shows a severe disability picture involving alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran himself has stressed that it is "debilitating" because of abdominal pain and a nearly continuous need to use the bathroom every day.   Hr'g Tr. 6-7, 11.  Private treatment records, including most recently in March 2014, and VA examinations in May 2008 and October 2009, support his assertions.  

As there is no material dispute as to this level of severity, an initial disability rating of 30 percent is for assignment since January 2008.  The increase is not assignable prior to January 2008 because the effective date for the award of service connection for IBS is in January 2008.  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Otherwise, staged ratings are not warranted as the 30 percent rating is for assignment throughout the period of appellate review. 

In deciding the issues in this appeal, the Board has resolved all reasonable doubt in the Veteran's favor.  Because this decision represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for a heart disorder, manifested by cardiomyopathy status post biventricular pacemaker implantable cardioverter defibrillator implantation with underlying left bundle branch block, is granted.

Service connection for a sleep disorder, diagnosed as insomnia, is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent schedular disability rating is granted for irritable bowel syndrome.  


REMAND

The following issues require further development:  (1) service connection for a disorder claimed as multiple chemical sensitivity involving skin problems; (2) service connection for a testicular condition; (3) service connection for an autoimmune disease, to include Sjogren's syndrome; (4) an increased disability evaluation in excess of 10 percent for sinusitis; (5) an initial extraschedular disability evaluation in excess of 30 percent for IBS; and (6) a TDIU.  

A.  Social Security Records

Pertinent to all the remanded claims, the Veteran testified that he receives Social Security disability benefits.  Hr'g Tr. 45.  As these records are potentially relevant, they should be obtained.  

B.  VA Examinations

(1) Service Connection

With regard to the claims of service connection, a VA examiner in October 2009 gave an opinion indicating that the Veteran's "constellation of complaints . . . can be explained by and attributed to problems associated with any chronic medical illness, including" the Veteran's heart condition and Sjogren's syndrome.  The examiner's opinion appears incomplete in this regard because he did not indicate whether either of these two medical conditions is related to service.  The Board herein above grants service connection for the heart condition, but not Sjogren's syndrome.  Accordingly, a new VA examination is needed to further address (1) whether Sjogren's syndrome is likely due to the Veteran's service, and (2) whether the remaining conditions are symptoms of these medical conditions or manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

The Veteran's attorney asserted at the Board hearing that these conditions should be considered undiagnosed illnesses.  Hr'g Tr. 3.  Notwithstanding his argument, it has been determined that this type of determination is a complex medical question outside the scope of the common knowledge and experience of a non-expert.  See 75 Fed. Reg. 61995, 61996 (Oct. 7, 2010) (If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."); VBA Training Letter 10-01.  

(2) Disability Ratings

VA examinations should also be conducted to evaluate the severity of the service-connected sinusitis and to determine the functional effects of the Veteran's service-connected disabilities, including as they would impact his ability to work.  Further, at his July 2014 Board hearing, the Veteran raised the issues of (1) entitlement to service connection for depression; (2) reopening a prior claim of service connection for hemorrhoids; (3) service connection for a respiratory disorder, and (4) an increased disability rating for a low back disorder.  See Hr'g Tr. 4, 8, 10, 20.  These issues, as well as his claim for an extraschedular disability rating in excess of 30 percent for IBS, are inextricably intertwined and must be remanded for development and adjudication.  38 U.S.C.A. § 5103A(g) (West 2002).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for claim seeking service connection for psychiatric disability, to include depression, hemorrhoids, respiratory disabilities and to a higher rating for back disability.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete a release for all identified records.

Also notify the Veteran that he may submit any further written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms, including the impact of his disabilities at work.

The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

5.  Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

6.  All attempts to fulfill the preliminary development specified in paragraphs 1-5 above must be documented in the claims file.  If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

7.  After completing all development set forth in paragraphs 1-6 above, arrange for the Veteran to undergo a VA examination to address the claimed multiple chemical sensitivity involving skin problems, testicular condition, the autoimmune disease, to include Sjogren's syndrome, psychiatric disability, to include depression, hemorrhoids, a respiratory disorder.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-7 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected disabilities, to specifically include his back disability, as well as his heart disability, insomnia, irritable bowel syndrome, sinusitis, gastritis, headaches and right hip disability.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms in his daily life.  

The examiner is also asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Also, please articulate the reasoning underpinning all opinions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all actions set forth in paragraphs 1-8, plus any further action needed as a consequence of the development completed in paragraphs 1-7 above, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

This should include a discussion of whether referral for extraschedular consideration is needed for any service-connected disability or a TDIU.  

If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


